Citation Nr: 1453160	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to Agent Orange (herbicides).

2.  Entitlement to service connection for ischemic heart disease (IHD), as due to exposure to Agent Orange (herbicides).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2014, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in service.

2.  The Veteran has currently diagnosed diabetes mellitus, type II, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.

3.  The Veteran has currently diagnosed ischemic heart disease, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for IHD have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeals of service connection for diabetes mellitus, type II, and IHD have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, diabetes mellitus and ischemic heart disease (as a cardiovascular-renal disease) are "chronic diseases" listed under 38 C.F.R. § 3.309(a) ; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116;
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus and ischemic heart disease.  
See 38 C.F.R. § 3.309(e).

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus and IHD Analysis

The Veteran contends that the diabetes mellitus and IHD originated in service.  Specifically, he contends that he was exposed to Agent Orange while serving aboard the USS Racine and the USS Tripoli; as a result, he currently has diabetes mellitus and IHD.

As the Board is granting the benefits sought on appeal, service connection, based on the theory of presumptive service connection of diseases that are presumptively associated with exposure to herbicides (adjudicated below; 38 C.F.R. §§ 3.307, 3.309a), the additional theories of direct service connection (38 C.F.R. § 3.303(a),(d)), presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)), and a chronic disease that became manifest to a compensable degree within a year after service separation (38 C.F.R. §§ 3.307, 3.309) are rendered moot because the claims have been granted, so there remain no questions of law or fact as to the fully granted issues; therefore, the theories of direct service connection, and presumptive service connection based on chronic manifestations in service, continuity of symptomatology, or a chronic disease that became manifest to a compensable degree within a year after service separation will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has qualifying "service in Vietnam" so that exposure to herbicide agents during service may be presumed.  Service personnel records submitted by the Veteran, particularly, a partial muster roll of the USS Racine, reveal that the Veteran was assigned to the USS Racine in April 1973.  The USS Racine is an LST (Landing Ship, Tank) designated vessel.  In this regard, all veterans who served aboard these vessels - ships operating primarily or exclusively on Vietnam's inland waterways, which includes smaller naval vessels involved with patrolling and interdicting enemy activity on the inland waterways of Vietnam as well as ships supplying and supporting those operations (e.g., swift boats, river patrol boats, and LSTs [landing ship, tank]) - are eligible for the presumption of Agent Orange exposure because their primary service was on the inland waterways of Vietnam.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated January 8, 2014).  Accordingly, the Veteran is presumed to have been exposed during such service to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board next finds that the evidence shows current diagnoses of diabetes mellitus, type II, and ischemic heart disease.  See, e.g., October 2010 VA General Examination.  Diabetes mellitus and ischemic heart disease are diseases associated with herbicide exposure that are subject to presumptive service connection pursuant to § 3.309(e); therefore, presumptive service connection for diabetes mellitus and IHD, as diseases associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  As discussed above, because the Board is granting presumptive service connection for diabetes mellitus and IHD under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013) (stating that the Board decides questions of law or fact).


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for IHD is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


